Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 3/6/20.
2.    Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibenzuber et al. (hereinafter “Scheiben”), U.S. Patent Application No. 2019/0248193.
Regarding Claims 1 and 10, Scheiben teaches a sensing device [Fig-2], comprising:
a power supply [para: 0016(280)];
a sensing element [Para; 0017 and Fig-2(222-228)];
a communication element [Fig-2(250)];

a microprocessor (“microcontroller 240”) configured to be activated from a sleep state [Para: 0019(when sensor system “110 powers up” then microcontroller 240 powers up)] periodically according to a time period [Para: 0030(“periodically powers up”)], and configured to control the power supply to supply power to the controller, the sensing element and the communication element [Para; 0020(“microcontroller 240 powers up … sensor”)], Para:0021(powers up communication element 250 when “periodically transmits” and “microcontroller 240 powers up … 250” see para:0022], wherein the sensing element is configured to sense environments to acquire a plurality of sensing values [Para: 0017(sensor 110 sensing plurality of values consisting pressure, acceleration, temperature, voltage etc.)], 
wherein after the communication element transmits the plurality of sensing values to a server [Para: 0012(sensor data communicated to server 130 via ECU as described in para-0021(“microcontroller 240 periodically transmits … broadcast signal … tire pressure data”)-0022], the microprocessor is configured to control the power supply to stop supplying power to the sensing element [para: 0028(“microcontroller 240 may powers down … sensor”)   and Fig-3b(290)] and the communication element [Para: 0026 (“microcontroller 240 may powers down … 250”) and Fig-3b(370 )] and configured to enter the sleep state [Para: 0030(sensor system 110 “periodically powers up” is interpreted as the system goes bac to sleep after powers up)]. One of ordinary skill in the art the time of the invention was filed to have modified Scheiben’s teaching 
Regarding Claim 2, Scheiben teaches wherein the controller is further configured to determine whether the plurality of sensing values is in a value range [Para: 0016(when sensor data is calibrated by 260)].
Regarding Claim 3, Scheiben teaches wherein the microprocessor is further configured to determine whether the plurality of sensing values is successfully transmitted to the server [Para: 0023(when “acknowledgement signal in response to the  ECU 120 having received the broadcast signal” from transmitter at sensor device)].
Regarding Claim 5, Scheiben teaches wherein the power supply comprises:
a photovoltaic element configured to generate an electric power;
a battery configured to store the electric power generated by the photovoltaic element [Para: 0017(battery 280)]; and
a ADC (230) converter configured to transmit the electric power stored in the battery to the microprocessor, the controller, the sensing element and the communication element [Para: 0017(all electronic circuit runs on DC current where the DC current is generated by ADC converter from the battery)]. One of ordinary skill in the art would utilize a DC/DC converter to deliver the DC current based on circuit design requirement.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheiben as applied to claim 1 above and Yan et al. (“Yan”), U.S. Patent Application No. 2019/0142206.
Regarding claim 4, Scheiben teaches all the limitation of claim 4 as described rejecting claim 1   above. Scheiben does not disclose expressly wherein the microprocessor further comprises:
a timer and the timer configured to determine whether the time period is expired.
In the same field of endeavor (e.g. controlling power for an electronic device in order to control heat), Yan teaches wherein a microprocessor further comprises:
a timer [Para: 0031(“timer can thereby be in a processing device”)] and the timer configured to determine whether the time period is expired [Para: 0022(“”on the timer, the exceeding of the time period”).
Accordingly, one of ordinary skill in the art at the invention was filed to have modified Scheiben’s teachings of the microcontroller with Yan’s teachings of a microprocessor further comprises a timer and the timer configured to determine whether the time period is expired for the purpose of avoid overheating of an electronic device.
5.	Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheiben as applied to claim 1 above and Vedran Lerenc (“Lerenc”), U.S. Patent Application No. 2014/0207375.
Regarding claims 6 and 11, Scheiben teaches all the limitation of claims 6 and 11 as described rejecting claims 1 and 10 above. Scheiben does not disclose expressly determining whether a 
when the storage power is above the upper bound, reducing the time period, when the storage power is below the lower bound, increasing the time period.
In the same field of endeavor (e.g. controlling power for an electronic device in order to save battery power), Lerenc teaches determining whether a storage power of the power supply is above a upper bound of the storage power or below a lower bound of the storage power (when determining battery power “exceeds a threshold” or “battery power does not exceeds a threshold”); and
when the storage power is above the upper bound, reducing a time period or interval for transmitting data update (as describes at step 16 when selecting “a first time interval”), when the storage power is below the lower bound, increasing the time period [Para: 0038(when “second time interval less than the first time interval may be selected”) and Fig-1(11 and 16).
Accordingly, one of ordinary skill in the art at the invention was filed to have modified Scheiben’s teachings of periodically broadcasting sensor data in time interval with Lerenc’s teachings of determining a power supply is above a upper bound of the storage power or below a lower bound of the storage power and increasing or decreasing the time period based on determining for the purpose of dynamically controlling time period or data transmitting interval in order to extend battery power for a portable electronic device.

6.	Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheiben as applied to claim 1 above and Seyed et al. (“Seyed”), U.S. Patent Application No. 2019/0011965.
Regarding Claims 7 and 12, Scheiben teaches a temperature sensing element configured to sense a temperature of the sensing device [Para: 0017(by sensor 226)];
wherein the sensing element (one from 222 – 228) is configured to sense environments to acquire the plurality of sensing values [Fig-2(sensor values from 222-228)], wherein the microprocessor control the power supply to stop supplying power to the controller, the sensing element [para: 0028(“microcontroller 240 may powers down … sensor”) and Fig-3b(290)]and the communication element after the communication element transmits the plurality of sensing values to the server [Para: 0026 (“microcontroller 240 may powers down … 250”) and Fig-3b(370 )]. 
Scheiben does not disclose expressly wherein when the temperature exceeds a temperature threshold, the microprocessor is configured to control the power supply to supply power to the controller, the sensing element and the communication element.
	In the same field of endeavor (e.g. controlling heat generated by an electronic device),  Seyed teaches when a temperature exceeds a temperature threshold, a microprocessor (348) is configured to control the power supply to supply power to a controller (CPUs and/or GPUs), [Para: 0052(“processing unit 348 may also cause CPUs and /or GPUs … scale down their operating frequencies when …. Threshold temperature has been exceeded”].
Accordingly, one of ordinary skill in the art at the invention was filed to have modified Scheiben’s teachings of sensing element sensing temperature and the microprocessor control the 
Regarding Claim 8 and 9, One of ordinary skill in the art would modify Scheiben’s teachings of sensor element (as set forth above) to include a gravity sensing element configured to sense a displacement of the sensing device and wherein when the displacement exceeds a displacement threshold, the microprocessor is configured to control the power supply to supply power to the gravity sensing element for the purpose of prevent sensor element from damaging from overheating. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187